Citation Nr: 0917985	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased rating for diabetes mellitus, 
rated as 20 percent disabling prior to September 21, 2004, 
and as 40 percent disabling effective September 21, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 
1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In April 2002, the RO granted service connection for type 2 
diabetes mellitus, rated as 20 percent disabling.  In that 
decision, the RO denied service connection for hypertension 
as a result of exposure to herbicides and denied service 
connection for arteriosclerotic heart disease, a history of 
inferior wall myocardial infarction, and partially 
compensated congestive heart failure as a result of exposure 
to herbicides.  In June 2002, the Veteran responded to the 
April 2002 decision and asserted new claims, including 
service connection for bilateral peripheral neuropathy of the 
lower extremities.  This June 2002 communication from the 
Veteran did not request further review of the April 2002 
decision; rather, he appears to be disagreeing that the RO 
should have considered 4 additional claims.  Consequently, 
the June 2002 communication was not a notice of disagreement 
with the April 2002 decision.  38 C.F.R. § 20.201 (2007); see 
also Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed. Cir. 
2002).  A November 2002 rating decision denied these new 
claims, including service connection for peripheral 
neuropathy of the lower extremities.  

In August 2003, the Veteran re-asserted claims including 
increased compensation for diabetes mellitus and service 
connection for peripheral neuropathy, arterial hypertension, 
arteriosclerosis and myocardial infarction with history of 
congestive heart failure.  He asserted that these other 
conditions were due to his diabetes.  Because he had 
previously claimed service connection as a result of exposure 
to Agent Orange and is now claiming service connection as 
secondary to a service-connected disability, these are new 
claims.  A January 2004 rating decision continued the 20 
percent rating for diabetes mellitus and denied service 
connection for disabilities, including heart disease and 
hypertension, as due to the service-connected diabetes.  

A March 2005 rating decision granted service connection for 
bilateral lower extremity peripheral neuropathy, effective 
September 21, 2004, the date of a VA examination.  The 
peripheral neuropathy was rated as part of the service-
connected diabetes mellitus.  The rating for the diabetes 
mellitus was increased to 40 percent, effective September 21, 
2004.  

In September 2004, the Veteran requested service connection 
for the following conditions due to his Vietnam service and 
exposure to Agent Orange: a prostate condition, neuropathy, 
post-traumatic stress disorder (PTSD), a back condition, 
hearing loss, hypertension, a vision condition, heart 
condition, and a nervous condition.  Service connection was 
granted for the neuropathy.  Service connection for PTSD was 
denied in April 2005 and the Veteran did not file a timely 
notice of disagreement.  The hypertension and heart 
conditions are addressed in this decision.  The prostate, 
back, and nervous condition claims are referred to the RO for 
adjudication.  Service connection for a prostate condition as 
a result of exposure to herbicides was previously denied in 
the unappealed April 2002 RO decision.  The RO should notify 
the Veteran of the information and evidence that is necessary 
both to reopen the claim and to establish entitlement to the 
underlying benefit sought.  See Kent v. Nicholson, 1 Vet. 
App. 20 (2006).  Service connection has been established for 
a bilateral hearing loss and conjunctivitis, both rated as 
noncompensable.  Thus, the Veteran's mention of a hearing 
loss and vision condition in his September 2004 letter 
appears to be a claim for compensable ratings.  These claims 
are also referred to the RO for appropriate disposition.  

A November 2002 rating decision denied service connection for 
sexual dysfunction.  On a subsequent VA examination, in 
November 2003, there was a diagnosis of erectile dysfunction, 
most likely than not secondary to diabetes mellitus and 
cardiac disease.  Since the Board must consider all issues 
reasonably raised by the record, the Board refers the claim 
for service connection for sexual dysfunction to the RO for 
possible reopening based on new and material evidence.  

In October 2007, the Board remanded the case for procedural 
and evidentiary development.  The Appeals Management Center 
(AMC) did the requested development and the case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's cardiovascular disease was first manifested 
years after active service and it is not etiologically 
related to service or a service-connected disability.  

2.  The Veteran's hypertension was first manifested years 
after active service and it is not etiologically related to 
service or a service-connected disability.  

3.  Prior to September 21, 2004, the service-connected 
diabetes mellitus was manifested by the use of oral 
hypoglycemic agents and restricted diet.  

4.  As of September 21, 2004, the service-connected diabetes 
mellitus was manifested by the use of oral hypoglycemic 
agents, restricted diet, and bilateral clinical peripheral 
neuropathy.  

5.  The service-connected diabetes mellitus does not require 
insulin, regulation of activities, or twice a month visits to 
a diabetic care provider.  It has not resulted in any 
episodes of ketoacidosis or hypoglycemic reactions and has 
not required one or two hospitalizations per year.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2008).  

2.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2008).  

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus were not met prior to September 21, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7913 (2008).  

4.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in November 2007.  Thereafter, 
the appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a RO hearing.  He has been 
given VA examinations and medical opinions have been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection for Cardiovascular Disease & Hypertension

In order to establish primary or direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Arteriosclerosis and cardiovascular disease, including 
hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Secondary service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The Veteran's service-connected disabilities are: diabetes 
mellitus, conjunctivitis, bilateral hearing loss, chronic 
tonsillitis, and schistosomiasis.  

When the Veteran was examined for service, in November 1965, 
his heart, blood pressure and pulse were normal.  The service 
treatment records show he was hospitalized for the treatment 
of schistosomiasis in October 1967.  Admission examination 
revealed a regular heart rate without murmurs or 
organomegaly.  An electrocardiogram was within normal limits.  
Laboratory studies in November 1967 showed no parasites or 
ova.  He was treated through December 1967 and his blood 
pressure was taken numerous times.  The blood pressure 
readings were consistently within normal limits.  On 
examination for separation from service, in December 1967, 
his heart was normal.  Blood pressure and pulse were within 
normal limits.  

A VA examination was provided in April 1968.  His heart was 
not enlarged.  There was a regular sinus rhythm with no 
murmurs.  Blood pressures were 140/90 sitting and 130/90 
recumbent.  His chest X-ray was essentially negative.  
Laboratory studies had normal results.  There was no 
cardiovascular or hypertensive diagnosis.  

In June 1968, VA examined the Veteran for his 
gastrointestinal complaints.  A complete physical examination 
was negative, except for pyorrhea and chronic tonsillitis.  A 
laboratory study for ova and parasites showed none.  A blood 
pressure reading within normal limits was recorded.  The 
Veteran's heart was specifically noted to be within normal 
parameters.  There was no cardiovascular or hypertensive 
diagnosis.  The diagnosis was schistosomiasis, amnsoni, 
history of, treated.  

In August 1968, the Veteran was hospitalized at a VA facility 
for acute gastritis and acute laryngitis.  A series of 
gastrointestinal X-ray studies revealed minimal deformity of 
the duodenal bulb due to herniation of the antral mucosa into 
the cap.  Laboratory studies and liver function tests were 
normal.  No cardiovascular or hypertensive abnormalities were 
reported.  

VA clinical notes from January to September 1969 reflect 
various physical complaints, without complaints, findings or 
diagnoses of cardiovascular or hypertensive disease or active 
schistosomiasis.  

The report of a September 1969 VA examination shows the 
Veteran complained of gastrointestinal symptoms and 
nervousness.  Physical examination showed him to be in no 
acute distress and he did not appear to be chronically ill.  
Blood pressure was 140/80, with a regular pulse of 88 per 
minute. His heart had a normal sinus rhythm, with no murmurs 
of thrills.  The remainder of the physical examination was 
unremarkable.  Diagnoses were schistosomiasis, history of, 
treated, and psychophysiologic GI (gastrointestinal) 
reaction.  There was no cardiovascular or hypertensive 
diagnosis.  

In October 1969, the Veteran was hospitalized for a 
tonsillectomy.  No cardiovascular or hypertensive 
abnormalities were reported.  

A VA clinical note, dated in September 1973, shows back and 
gastrointestinal complaints.  The heart had a normal sinus 
rhythm with no murmurs and a normal blood pressure.  Also in 
September 1973, the Veteran had a VA general medical 
examination with laboratory studies.  There were no findings 
or diagnoses of cardiovascular or hypertensive disease, or 
active schistosomiasis.  

The Veteran was examined for back complaints in March 1976.  
There were no complaints, findings, or diagnoses of 
cardiovascular or hypertensive disease, or active 
schistosomiasis.  

In January 1977, the Veteran had headaches and general 
malaise.  His heart had a normal sinus rhythm without murmurs 
or gallops.  He had the measles.  In August 1977, he was seen 
for ear pain.  A normal blood pressure reading was recorded.  

VA clinical notes show the Veteran's eyes were examined in 
January 1979 and he was seen for complaints of neck pain in 
August 1979.  He was hospitalized at a VA facility, in August 
and September 1980, for schizophrenia.  He was seen for right 
shoulder bursitis in March 1982.  He was again hospitalized 
for schizophrenia, at a VA medical center, from October 1983 
to December 1983.  None of these medical treatments resulted 
in findings or diagnoses of cardiovascular or hypertensive 
disease, or active schistosomiasis.  

In October 1993, the Veteran was admitted to a private 
hospital emergency room with unstable angina.  Testing led to 
a diagnosis of myocardial infarction.  He was treated 
accordingly.  Blood pressures were normal on admission and 
discharge, with elevated pressures recorded during the 
hospitalization.  

The report of the VA examination of the Veteran's heart, in 
February 1996, shows that he gave a history of an acute 
myocardial infarction in October 1993.  He used to smoke but 
was not hypertensive or diabetic.  Following the initial 
myocardial infarction, a second severe coronary ischemic 
episode needed cardiopulmonary resuscitation.  He was 
subsequently in congestive heart failure and brought to the 
VA hospital.  He was treated with medication, which was 
continued after his release home.  It was noted that a MUGA 
(multigated angiogram) test showed a left ventricular 
ejection fraction of 41 percent, even though November 1995 
X-rays were negative.  His current medications included an 
angiotensin-converting enzyme (ACE) inhibitor.  Examination 
showed the Veteran's heart had a loud fourth sound and no 
third sound.  Blood pressure was 140/80.  Diagnoses were 
arteriosclerotic heart disease, inferior wall myocardial 
infarction, and congestive heart failure.  

On VA general medical examination, in February 1996, the 
Veteran reported that he suffered his first myocardial 
infarction in October 1993.  After he was discharged from the 
private hospital, he had a second myocardial infarction and 
had to be readmitted.  A cardiac catheterization revealed 
single vessel coronary artery disease involving the 
circumflex artery.  There was also impaired left ventricular 
function.  Examination of the cardiovascular system disclosed 
a normal sinus rhythm, with no murmurs or thrills.  
Peripheral pulses were adequate.  Pulse was 64 and blood 
pressure was 120/86.  The electrocardiogram was normal, with 
a normal sinus rhythm.  The pertinent diagnoses were 
arteriosclerotic heart disease, status post myocardial 
infarction X2, and congestive heart failure by history.  

The report of a November 2003 VA examination for diabetes 
mellitus shows that the Veteran said his first symptoms of 
diabetes, polyuria and polydipsia, occurred over 5 years 
earlier.  He had a myocardial infarction in 1993.  
Catheterization disclosed obstruction in a single vessel.  He 
was treated with medication.  The diagnoses were diabetes 
mellitus, type 2, not documented by test results; 
atherosclerotic heart disease, "at least as likely as not 
related to diabetes mellitus;" hypertension not related to 
diabetes mellitus, with no evidence of renal involvement; 
erectile dysfunction, by history; and diabetic dyslipidemia.  

The doctor who did the November 2003 VA diabetes mellitus 
examination did the Veteran's heart examination on the same 
day.  The Veteran's history was reviewed, noting a myocardial 
infarction in 1993.  He was found to be hypertensive during 
that 1993 hospitalization.  Later, cardiac catheterization at 
the VA hospital disclosed triple vessel coronary artery 
disease.  Hypertension was again noted.  A year earlier, a 
nuclear study revealed a fixed perfusion defect in the left 
ventricle inferolateral wall.  He was currently taking 
several medications.  There was no evidence of unusual 
limitation of the Veteran's daily activities.  Blood pressure 
readings were within normal limits.  There was no evidence of 
congestive heart failure.  The diagnosis and opinion were 
that the Veteran had atherosclerotic heart disease with 
inferior wall myocardial infarction, "not at least as likely 
as not related to diabetes mellitus."  The doctor explained 
that the Veteran reported having an acute myocardial 
infarction in 1993, but the diagnosis of diabetes was not 
reported until approximately 1998.  The second diagnosis was 
arterial hypertension, unrelated to diabetes mellitus.    

In September 2004, the Veteran and his wife testified before 
a decision review officer at the RO.  They described 
symptoms, which they felt were a result of the Veteran's 
diabetes and asserted that his heart and hypertensive 
diseases were the result of the service-connected diabetes 
mellitus.  

The report of the September 2004 VA examination shows the 
available records were reviewed.  The Veteran discussed his 
diabetes mellitus.  He reported that hypertension was 
discovered in 1993 and gave a history of myocardial 
infarction.  Examination disclosed a blood pressure of 168/76 
and decreased arterial pulses.  The heart had a normal rhythm 
without murmurs or gallops.  The diagnoses were diabetes 
mellitus, type 2; atherosclerotic heart disease with old 
myocardial infarction in the inferior wall, angina pectoris, 
mitral regurgitation, mild congestive heart failure with an 
ejection fraction of 45 percent, status post angioplasty; and 
arterial hypertension.  The examiner did not provide an 
opinion as to whether the diabetes mellitus caused the 
cardiovascular disease.  

Pursuant to the remand of this Board, the Veteran was 
afforded a VA heart examination in May 2008.  The claims 
folder was reviewed.  It was noted that the Veteran had 
diabetes, diagnosed about 10 years earlier and hypertension, 
diagnosed about 20 years earlier.  The Veteran reported that 
his blood pressure was more or less in control.  His blood 
pressure medication was increased and another medication 
added about 5 years earlier.  The Veteran suffered two 
myocardial infarctions about 25 years earlier.  He had a 
cardiac catheterization 4 years ago.  He reported occasional 
sharp chest pain, lasting 5 minutes, associated with 
shortness of breath and dizziness, without radiation.  It 
improved with sublingual nitroglycerin.  He had difficulty 
climbing one flight of stairs.  He could walk 10 minutes 
slowly due to knee pain.  The results of an echocardiogram 
were reviewed and interpreted as showing a completely fixed 
defect of the whole inferolateral wall of the left ventricle, 
as may be seen with scar tissue.  The diagnosis was an old 
myocardial infarction, heart failure, and arterial 
hypertension.  In the physician's opinion, the Veteran's 
heart failure and old myocardial infarction were more likely 
an old complication of the prior myocardial infarction and 
long history of hypertension.  It was the doctor's opinion 
that the Veteran's heart failure was "less likely as not 
caused by or a result of" the Veteran's type 2 diabetes 
mellitus.  

The May 2008 VA examination included an examination for the 
Veteran's hypertension.  The doctor noted that the claims 
folder was reviewed.  The Veteran's history was repeated, as 
set forth above.  Blood pressures were 99/62, 98/66, and 
102/66.  His heart had a regular rate and rhythm, with no 
murmur or gallop.  Laboratory test results were noted.  The 
diagnosis was arterial hypertension.  The physician provided 
an opinion to the effect that there was no evidence of 
diabetic renal involvement.  It was the doctor's opinion that 
the Veteran's hypertension was "less likely as not caused by 
or a result of" the Veteran's type 2 diabetes mellitus.  




Conclusion

The Board has considered all bases for service connection for 
the Veteran's cardiovascular disease and hypertension.  
Considering direct service connection, there is no evidence 
of any relevant disease or injury during service.  The 
Veteran's representative has argued that schistosomiasis can 
cause cardiovascular disease.  The service treatment records 
disclose that the infection was promptly and effectively 
treated and testing prior to his release from the hospital 
showed no ova or parasites in the Veteran's blood.  On 
examination for separation from service, in December 1967, 
the Veteran's heart and blood pressure were normal and there 
was no evidence of schistosomiasis.  There were borderline 
elevated diastolic blood pressures on the April 1968 VA 
examination.  However, other findings were normal, so the 
examiners did not diagnosis any cardiovascular disease or 
hypertension.  Significantly, subsequent blood pressure 
readings, including June 1968, September 1969, September 
1973, and August 1977 were normal.  The records show that the 
Veteran had medical treatment for various problems over the 
years after service, but it was not until October 1993, more 
than 25 years after service, that cardiovascular disease, 
including hypertension, was manifested.  Thus, the Board 
finds that cardiovascular disease, including hypertension was 
not manifested in the first year after the Veteran completed 
his active service and may not be presumed to have been 
incurred in service under the provisions of 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Further, the medical records form a preponderance of evidence 
against the claim.  Specifically, the service treatment 
records show that there is no evidence of relevant disease or 
injury during service and the Veteran's heart and blood 
pressure were normal when he was examined for separation from 
service.  The post service records show the Veteran was 
treated for various aliments in the years following service, 
but it was more than 25 years later when cardiovascular 
disease and hypertension were first manifested.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Notably, there is no 
competent medical opinion connecting the Veteran's current 
cardiovascular disease and hypertension to disease or injury 
during service.  Thus, there is no basis for direct or 
primary service connection for the cardiovascular disease and 
hypertension.  

The Veteran is service-connected for: diabetes mellitus, 
conjunctivitis, bilateral hearing loss, chronic tonsillitis, 
and schistosomiasis.  He contends that his heart disease and 
hypertension were caused by his service-connected diabetes 
mellitus.  His representative has recently asserted that the 
cardiovascular disorders could be due to the service-
connected schistosomiasis.  

An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2004); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Secondary service connection requires competent evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  There is no such evidence in 
this case.  

The Board notes that the representative's argument that the 
claimed cardiovascular disease could be secondary to service-
connected schistosomiasis has not been considered by the RO.  
Nevertheless, the Board must consider all claims reasonably 
raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 
400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  This case 
presents a scenario similar to that of Douglas v. Derwinski, 
2 Vet. App. 103 (1992).  The Veteran had been seeking service 
connection for carcinoma as a result of radiation exposure 
and the representative raised before the Board the 
possibility that the carcinoma was the result of exposure to 
sunlight in service.  The United States Court of Appeals for 
Veterans Claims (Court or Veterans Claims Court) held that 
the Board erred in not considering this other basis for the 
claim.  Thus, the Board must consider whether claimed 
cardiovascular disease and hypertension could be secondary to 
service-connected schistosomiasis.  

Since the RO has not considered this argument, the Board has 
pondered whether the matter should be returned to the RO for 
consideration at that level.  At one time, the Court held 
that a claim for secondary service connection was separate 
and distinct from a claim for service connection on a direct 
basis.  See Perman v. Brown, 5 Vet. App. 237, 239 (1993).  
However, this line of cases was reversed by the Court of 
Appeals for the Federal Circuit (Federal Circuit).  In 
Bingham v. Principi, 421 F.3d 1346, 1349 (Fed.Cir. 2005) the 
Federal Circuit recognized that separate theories in support 
of a claim for a particular benefit are not equivalent to 
separate claims.  The Veterans Claims Court echoed this in 
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), holding 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for disability if the 
theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  So, the 
representative's argument as to schistosomiasis is a new 
argument and not a new claim requiring the notices as well as 
procedural and evidentiary development that a new claim would 
require.  

The next question is would the Veteran be prejudiced if the 
Board considered the argument in the first instance.  For 
that analysis, we turn to the precedential opinion of the VA 
General Counsel.  VAOPGCPREC 16-92.  In that opinion, the 
General Counsel noted a previous opinion, VAOPGCPREC 6-92, 
where it was stated that in a case in which the appellant or 
the appellant's representative raises the applicability of a 
law which was not considered by the AOJ the appellant is not 
prejudiced by the omission of such law from the statement of 
the case.  "The same reasoning would apply regardless of 
whether the argument asserted was of a legal or factual 
nature."  Id., Paragraph 13.  "Also, if the appellant has 
raised an argument ..., it is unlikely that the appellant could 
be prejudiced if the Board proceed to decision on the matter 
raised.  An exception would exist when additional factual 
development is required to assess the validity of the 
appellant's assertion."  Id., Paragraph 16.  "In 
determining whether to consider matters which have not been 
addressed in the statement of the case, [the Board] should 
consider such factors as whether the appellant has been fully 
apprised of the applicable law and regulations and whether 
the appellant or the appellant's representative has presented 
argument relative to such matters."  Id., Paragraph 18.  In 
this case, because the Veteran is represented and because the 
representative raised additional arguments to the Board, 
there is no procedural prejudice for the Board to consider 
the arguments in the first instance, in fact it is required 
to do so.  See also Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  

Considering whether the Veteran is prejudiced from the 
prospective of developing evidence, the Board notes that in 
September 2003, the Veteran was sent a letter telling him 
what evidence was needed to establish service connection on a 
secondary basis.  VCAA requires VA to obtain a medical 
opinion where there is evidence of a current disability but 
not sufficient evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In this case, there is no competent 
medical evidence of schistosomiasis damage to the heart.  The 
representative did not identify any pertinent medical records 
that support schistosomiasis in the cardiovascular system or 
records that VA needs to get.  He simply referred to a Center 
for Disease Control (CDC) website:  
http://www.dpd.cdc.gov/dpx/html /schistomiasis.htm.  What 
that says is that "Continuing infection may cause 
granulomatous reactions and fibrosis in the affected organs, 
which may result in manifestations that include: colonic 
polyposis with bloody diarrhea (Schistosoma mansoni mostly); 
portal hypertension with hematemesis and splenomegaly (S. 
mansoni, S. japonicum, S. mansoni); cystitis and ureteritis 
(S. haematobium) with hematuria, which can progress to 
bladder cancer; pulmonary hypertension (S. mansoni, S. 
japonicum, more rarely S. haematobium); glomerulonephritis; 
and central nervous system lesions."  

This is actually evidence against secondary service 
connection.  There is no competent medical evidence of 
continuing infection.  The condition was treated in service 
and there has been no evidence of recurrence since service.  
The Veteran has been examined and he has been diagnosed with 
arterial hypertension.  There is no competent medical 
evidence of any of the diagnoses associated with a continuing 
infection with schistosoma.  Particularly, there is no 
competent medical evidence of portal hypertension with 
hematemesis and splenomegaly or pulmonary hypertension.  

The pertinent medical records have been obtained.  The 
Veteran has been examined.  The web site referenced by the 
representative has been reviewed.  The representative has not 
identified any other evidence that might be obtained to 
support a link between the claimed cardiovascular disease and 
hypertension and the service-connected schistomiasis.  There 
is no competent evidence that the Veteran has a continuing 
schistomiasis infection.  There is no competent evidence that 
the Veteran has the types of hypertension associated with 
schistomiasis.  There is no additional evidence for the RO to 
obtain, develop or consider.  Consequently, from the stand 
point of evidentiary development, there is no prejudice to 
the Veteran for the Board to consider this argument without 
returning the case to the RO.  

Having concluded that the Board must respond to the 
representative's argument and finding that the Veteran would 
not be prejudiced by not sending the matter to the RO first, 
the Board finds no basis for service connection for 
cardiovascular disease or hypertension secondary to the 
service-connected schistosomiasis.  There is no competent 
medical evidence connecting the Veteran's history of 
schistosomiasis to cardiovascular disease or hypertension.  
The competent medical evidence shows that the schistosomiasis 
was effectively treated in service and the Veteran only has a 
history of schistosomiasis, without any current medical 
residuals.  The service treatment records and other medical 
records form a preponderance of evidence on this point and 
establish that the Veteran does not have cardiovascular 
disease or hypertension due to the service-connected 
schistosomiasis.  

There is no competent medical evidence connecting the 
service-connected diabetes to the Veteran's hypertension.  In 
fact, the competent medical opinions are all against the 
claim.  The November 2003 VA diabetes examination concluded 
with an opinion that hypertension was not related to the 
diabetes mellitus and the doctor explained his reasoning in 
that there was no evidence of renal involvement.  On the 
heart examination, the same day, the same doctor restated a 
diagnosis of arterial hypertension, unrelated to diabetes 
mellitus.  The Veteran was seen by another VA physician in 
May 2008 and that doctor also expressed the opinion that the 
hypertension was less likely as not caused by diabetes.  The 
reasoning was essentially the same as previously; there was 
no evidence of diabetic renal involvement.  When there is no 
medical evidence to support the claim and two doctors, almost 
5 years apart, reach the same conclusion for the same reason, 
it is clear that the preponderance of evidence establishes 
the Veteran's hypertension is not proximately due to or the 
result of his service-connected diabetes mellitus.  

The evidence as to the heart disease is somewhat 
contradictory.  As trier of fact, the Board must determine 
which pieces of contradictory evidence are more persuasive.  
There is one medical opinion that appears to support the 
claim for secondary service connection for heart disease.  On 
the November 2003 VA examination for diabetes mellitus a 
physician diagnosed, in part, atherosclerotic heart disease, 
"at least as likely as not related to diabetes mellitus."  
That same day, the same physician, on the VA heart 
examination wrote that the Veteran had atherosclerotic heart 
disease with inferior wall myocardial infarction, "not at 
least as likely as not related to diabetes mellitus."  The 
doctor explained that the Veteran reported having an acute 
myocardial infarction in 1993, but the diagnosis of diabetes 
was not reported until approximately 1998.  

The diagnosis against a connection is supported by reasoning, 
while the statement in support of the claim is not.  Further, 
the statement against a connection was the conclusion of the 
heart examination which focused on the etiology of the 
Veteran's cardiovascular disease and hypertension; while the 
statement in support of a connection appears to be more of an 
aside to the examination to determine the extent of the 
diabetes.  Also, the May 2008 VA examination had no 
contradictory statements and was quite definitely against a 
connection between the diabetes and the heart disease.  The 
doctor explained that the Veteran's heart disease was more 
likely related to the prior myocardial infarction and long 
history of hypertension.  The examiner noted that diabetes 
was diagnosed about 10 years earlier, while hypertension was 
diagnosed about 20 years before.  

The Board finds that adequate reasoning supports the November 
2003 and May 2008 VA heart examinations, which resulted in 
medical opinions against a causal connection between the 
service-connected diabetes mellitus and the Veteran's 
cardiovascular disease.  These reports outweigh the comment 
on the November 2003 VA diabetes examination, which indicates 
a connection but lacks supporting reasoning.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


An increased rating for diabetes mellitus, rated as 20 
percent disabling prior to September 21, 2004, and as 40 
percent disabling effective September 21, 2004

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective June 6, 1996, a 10 percent rating will be assigned 
where diabetes mellitus is manageable by restricted diet 
only.  A 20 percent rating requires insulin and restricted 
diet; or an oral hypoglycemic agent and restricted diet.  A 
40 percent rating will be assigned for a disability requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating will be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) specifies that the compensable 
complications of diabetes will be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  38 
C.F.R. § 4.119, Code 7913 (2008).  

A VA primary care clinical note, dated in January 2000, shows 
the Veteran's medications were reviewed and he was examined.  
The assessment was high liver enzymes, moderate controlled 
diabetes mellitus, and controlled blood pressure.  The plan 
was for no changes in his treatment with exercise as 
tolerated.  Education about diagnoses, treatment plan, 
prognosis, diet and exercise was given.  The VA clinical 
notes show the Veteran was repeatedly advised to exercise 
when seen at the VA clinic in November 2000, February 2001, 
and May 2001.  A VA clinical note for preventive medicine 
education, dated in May 2002, shows the Veteran currently 
exercised at least 30 minutes 3 times weekly.  He was 
educated in the benefits of exercise and encouraged to 
continue to exercise for 30 minutes, 3 times weekly.   

The report of a November 2003 VA examination for diabetes 
mellitus shows that the Veteran said his first symptoms of 
diabetes, polyuria and polydipsia, occurred over 5 years 
earlier.  He was found to have an elevated blood sugar and 
hospitalized.  He was initially given insulin, which was 
discontinued.  He was discharged on oral medication, diet and 
an exercise program.  There was no history of ketoacidosis or 
hypoglycemic reactions.  The Veteran followed a diet and his 
weight had been stable.  There was no restriction of his 
activities.  He had a myocardial infarction in 1993.  
Catheterization disclosed obstruction in a single vessel.  He 
was treated with medication.  He had erectile dysfunction.  
His current treatment consisted of an oral hypoglycemic, not 
insulin.  He visited his primary care provider every 3 
months.  There was no history of anal pruritus or loss of 
strength.  On examination, neurologic examination showed 
normal deep tendon reflexes and normal sensory function.  His 
eyes had no proliferative retinopathy.  His skin appeared to 
be within normal limits.  Examination of the extremities 
showed arterial pulses to be normal in both lower 
extremities.  There was no evidence of bladder or bowel 
function impairment.  Pertinent diagnoses were diabetes 
mellitus, type 2, not documented by test results; erectile 
dysfunction, by history; and diabetic dyslipidemia.  

The November 2003 VA genitourinary examination found the 
Veteran had erectile dysfunction, most likely than not 
secondary to diabetes mellitus and cardiac disease 
(myocardial infarction).  

The November 2003 VA neurology examination resulted in a 
diagnosis of subjective complaints in the lower extremities 
with stab like pains, without objective signs of neuropathy 
by neurologic examination and electrodiagnostic testing.  

The Veteran and his wife appeared before a decision review 
officer at the RO, in September 2004, and testified in 
support of the claim.  They described symptoms, which they 
believed were the result of the Veteran's diabetes mellitus.  

The report of the September 2004 VA examination shows the 
available records were reviewed.  The Veteran reported that 
his blood sugar was found to be elevated in 1993 and oral 
medication was started.  He had no history of ketoacidosis or 
hypoglycemic reactions and had not required hospitalization 
for such.  He followed a restricted diet and his weight had 
been stable.  There had been no restriction of activities.  
The Veteran was using oral medication, not insulin.  He 
visited his diabetic care provider every 3 months.  There was 
no history of anal pruritus or loss of strength.  He 
complained of poor vision.  The Veteran reported that 
hypertension was discovered in 1993 and gave a history of 
myocardial infarction.  Examination disclosed a blood 
pressure of 168/76 and decreased arterial pulses.  The heart 
had a normal rhythm without murmurs or gallops.  Neurologic 
examination disclosed decreased sensory function and 
decreased deep tendon reflexes.  The Veteran complained of 
decreased vision, but examination showed no proliferative 
retinopathy.  Skin examination was within normal limits.  The 
extremities had decreased arterial pulses and decreased deep 
tendon reflexes in both lower extremities.  The examination 
included laboratory tests.  The diagnoses were diabetes 
mellitus, type 2; atherosclerotic heart disease with old 
myocardial infarction in the inferior wall, angina pectoris, 
mitral regurgitation, mild congestive heart failure with an 
ejection fraction of 45 percent, status post angioplasty; and 
arterial hypertension.  The examiner specified that there was 
no diabetic nephropathy confirmed.  The Veteran had clinical 
diabetic neuropathy with erectile dysfunction as well as gout 
and peripheral vascular disease.  

Conclusion

The Court recently discussed diagnostic code 7913 in Camacho 
v. Nicholson, 21 Vet. App. 360 (2007).  The Court pointed out 
that the criteria for a 40 percent rating were conjunctive.  
Id., at 367.  That is, for a 40 percent rating, the diabetes 
mellitus must require all three of the following: insulin, 
restricted diet, and regulation of activities.  Regulation of 
activities means avoidance of strenuous occupational and 
recreational activities.  The Court held that medical 
evidence was required to support the regulation of activities 
criteria.  Id., at 364.  In this case, there is no competent 
medical evidence that any physician or other medical 
professional has recommended that the Veteran regulate his 
activities by avoiding strenuous occupational and 
recreational activities.  In fact, exercise programs have 
been repeatedly recommended by his medical advisers.  Since, 
prior to September 21, 2004, no medical professional 
recommended a regulation of activities, the criteria for a 
rating in excess of 20 percent were not met prior to that 
date.  

Effective September 21, 2004, the RO essentially gave the 
Veteran an extraschedular 40 percent evaluation for his 
diabetes based on his use of oral hypoglycemic medication, 
restricted diet, and bilateral clinical peripheral 
neuropathy.  For the next higher rating, 60 percent, diabetes 
mellitus requires the criteria for a 40 percent rating: 
insulin usage, restricted diet, and regulation of activities; 
and, additionally, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Here, again, the criteria are conjunctive and the 
noncompensable complications, specifically the bilateral 
clinical peripheral neuropathy, are not sufficient to meet 
the criteria.  In the absence of insulin use, a requirement 
for regulation of activities, and episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
the Veteran's diabetes does not approximate the criteria for 
a rating in excess of 40 percent.  

The Board notes the Veteran has not been examined 
specifically for diabetes mellitus in approximately 41/2 years.  
However, his medical history and the general state of his 
health were discussed during the May 2008 VA heart and 
hypertension examinations.  There was no evidence, or even a 
claim, that the Veteran's service-connected diabetes mellitus 
now requires insulin use, regulation of activities, or visits 
to a diabetic care provider twice a month or more.  Neither 
have there been any episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year.  
There is no indication that the disability has changed so 
significantly that it would approximate the criteria for a 
rating in excess of 40 percent.  

This case involves staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board finds that the 
appropriate ratings were assigned at the different stages of 
the claim.  As discussed in greater detail above, at no time 
prior to September 21, 2004 did the disability exceeded the 
criteria for a 20 percent rating, and at no time since then 
has it exceeded the criteria for a 40 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for cardiovascular disease is denied.  

Service connection for hypertension is denied.  

An increased rating for diabetes mellitus, rated as 20 
percent disabling prior to September 21, 2004 and as 40 
percent disabling effective September 21, 2004 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


